Exhibit 10.6

FIRST AMENDMENT

THIS FIRST AMENDMENT dated as of June 22, 2007 (this “Amendment”) amends the
Amended and Restated Credit Agreement dated as of December 15, 2005 (the “Credit
Agreement”) among ACE Limited, a Cayman Islands company (the “Parent”), certain
subsidiaries thereof, various lenders and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not defined herein have the
respective meanings set forth in the Credit Agreement.

Pursuant to the Parent’s request, the parties have agreed to amend the Credit
Agreement in certain respects as more fully set forth below. Accordingly, the
parties hereto agree as follows:

SECTION 1. Amendment to Credit Agreement. Section 5.02(e) of the Credit
Agreement is amended in its entirety to read as follows:

(e) [Intentionally Deleted].

SECTION 2. Representations and Warranties. The Parent represents and warrants as
follows:

2.1 Authorization. The execution, delivery and performance by the Parent of this
Amendment are within its corporate powers, have been duly authorized by all
necessary action, and do not: (i) contravene its organizational documents or any
contractual restriction, law or governmental regulation or court decree or order
that is binding on any Borrower or (iii) require any consent, approval,
authorization or other action by, or notice to, or registration or filing with,
any governmental authority or other Person.

2.2 Enforceability. This Amendment constitutes the legal, valid and binding
obligation of the Parent enforceable against the Parent in accordance with its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights and general equitable principles.

2.3 Representations and Warranties; No Default. After giving effect to this
Amendment: (i) each of the representations and warranties of the Borrowers
contained in the Credit Agreement (excluding the representation and warranty set
forth in Section 4.01(g)) is true and correct on and as of the date hereof with
the same effect as if made on and as of the date hereof (except to the extent
any such representation or warranty is expressly stated to have been made as of
a specific date, in which case such representation or warranty was true and
correct as of such date) and (ii) no Default or Event of Default has occurred
and is continuing.

SECTION 3. Effectiveness. This Amendment shall become effective as of the date
set forth above when the Administrative Agent has received counterparts hereof
signed by the Parent and the Required Lenders.

SECTION 4. Miscellaneous.

4.1 Effect of Amendment. After the effectiveness hereof, all references to the
Credit Agreement set forth in any other agreement or instrument shall, unless
otherwise specifically provided, be references to the Credit Agreement as
amended hereby. Except as so amended, the Credit Agreement shall remain in full
force and effect in accordance with its terms.

 



--------------------------------------------------------------------------------

4.2 Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

4.3 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto.

4.4 Construction. Headings used herein are for convenience of reference only and
shall not affect the meaning of this Amendment.

4.5 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which shall be
an original and all of which taken together shall constitute one and the same
agreement. Delivery to the Administrative Agent of a signed counterpart hereof,
or signature page hereto, by facsimile or e-mail (in a .pdf or similar file)
shall be effective as delivery of an original manually-signed counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

ACE LIMITED The Common Seal of ACE Limited was hereunto affixed in the presence
of:    Authorized Officer    Authorized Officer

(signatures continue on the following page)

 

Signature Page to First Amendment to

Amended and Restated Credit Agreement (JPMorgan)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender By:       Title:

(signatures continue on the following page)

 

Signature Page to First Amendment to

Amended and Restated Credit Agreement (JPMorgan)



--------------------------------------------------------------------------------

  [Type or Print Name of Financial Institution] By:     Name:     Title:    

 

Signature Page to First Amendment to

Amended and Restated Credit Agreement (JPMorgan)